Case 3:20-cr-00086-TJC-JBT Document 8 Filed 06/17/20 Page 1 of 1 PagelD 51

FILED IN OPEN COURT
.2020
UNITED STATES DISTRICT court le: ! 7 DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA cara DISTRICT OF FLORIDA

JACKSONVILLE DIVISION JACKSONVILLE, FLORIDA

UNITED STATES OF AMERICA
v. CASE NO. 3:20-cr- By-D> SUP"S

SETH GUTERMAN

MOTION FOR CAPIAS
The United States of America, by Maria Chapa Lopez, United States
Attorney for the Middle District of Florida, moves this Court to issue a capias
for SETH GUTERMAN, against whom an indictment was returned in the
Jacksonville Division of the Middle District of Florida.
Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

we

By: Ane | AA
Tysen Duva
Assistant United States Attorney
Florida Bar No. 0603511
300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: tysen.duva@usdoj.gov
